DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 6-11, 13-15, 17-20, 22-29, 34, and 36 are allowed. Claim 1 has been amended, claims 2, 7, 13–15, 17–20, 26–29, 36 remain original or previously presented, claims 3–5, 12, 16, 21, 30–33, 35, 37–40 have been cancelled in the amendment filed by Applicant on July 1st, 2021. Claims 6, 8–11, 22–25, 34 were withdrawn but are hereby rejoined in the Examiner’s amendment below.
Election/Restrictions
Claim 1 is now allowable, in view of the Examiner’s amendment below. In addition, by Examiner’s amendment to claim 6 to include the allowable subject matter of claim 1, the former restriction requirement set forth in the Office action mailed on January 27th, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Groups I/II and and Groups I/III is withdrawn.  Claims 6, 8-11, 22-25, and 34, directed to Group II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Response to Amendment
Applicant's amendments to claim 1 filed on July 1st, 2021 are accepted because no new matter has been entered.
The Office thanks Applicant for the amendment to the Title of the Specification which is accepted.
Applicant’s amendment to the Abstract for minor informalities is accepted and the objections are withdrawn.
The amendments to the Drawings filed on July 1st, 2021 are accepted and the objections are withdrawn.
The objection to claim 3 and rejection under 35 U.S.C. §112(b) are withdrawn in view of its cancellation.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Carol E. Thorstad-Forsyth on July 13th, 2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A device adapted for producing energy by nuclear fission, the device comprising: 

a molten fuel salt with a fissionable material; 
a molten moderator salt; and 
a redox-element; 
wherein the molten moderator salt is located in the core container and the molten fuel salt is located in the inner tubing, or wherein the molten fuel salt is located in the core container and the molten moderator salt is located in the inner tubing; 
wherein the molten moderator salt comprises at least one metal hydroxide, at least one metal deuteroxide or a combination thereof, and water up to 10%(w/w)
wherein the redox-element has a reduction potential, which is larger than that of the inner tubing material or of the inner tubing material and the core container material, and/or wherein the redox-element is a chemical species which controls the oxoacidity of the molten moderator salt and/or the molten fuel salt.

6. (Rejoined- Currently Amended) A method of controlling a nuclear fission process, the method comprising the steps of: 
-providing a device adapted for producing energy by nuclear fission, the device comprising a core container of a core container material, which core container encloses an inner tubing of an inner tubing material, the inner tubing and/or the core container having an inlet and an outlet[[,]];
-introducing into the inner tubing a molten moderator salt comprising at least one metal hydroxide, at least one metal deuteroxide or a combination thereof, and comprising water up to 10%(w/w), and a redox-element having a reduction potential, which is larger than that of the inner tubing material, or a redox-element being a chemical species which controls the oxoacidity of the molten moderator salt[[,]]; 
-introducing a molten fuel salt comprising fluorides of an alkali metal, and a fissile element into the core container[[,]];
; and 
-circulating the molten moderator salt in the heat exchange loop so as to control the temperature of the fuel salt in the core container.

7. (Currently Amended) A method of controlling a nuclear fission process, the method comprising the steps of: 
-providing a device adapted for producing energy by nuclear fission, the device comprising a core container of a core container material, which core container encloses an inner tubing of an inner tubing material, the inner tubing having an inlet and an outlet[[,]]; 
-introducing a molten fuel salt into the inner tubing, which molten fuel salt comprises fluorides of an alkali metal and a fissile element[[,]];
-introducing into the core container a molten moderator salt comprising at least one metal hydroxide, at least one metal deuteroxide or a combination thereof, and a redox-element having a reduction potential, which is larger than that of the inner tubing material or of the inner tubing material and the core container material, and/or a redox-element being a chemical species which controls the oxoacidity of the molten moderator salt[[,]]; 
-providing a heat exchanger in fluid communication with the inlet and the outlet of the inner tubing so as to define a heat exchange loop for removing heat from the molten fuel salt circulating in the heat exchange loop[[,]]; and 
-circulating the molten fuel salt in the heat exchange loop so as to control the temperature of the fuel salt in the inner tubing.

Claims 8–11, 22–25, 34. (Rejoined)

The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in Sections 22–23 of the Non-Final Office Action mailed on April 7th, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646